PER CURIAM.
Upon consideration of the proper concession of error by the State, we grant the petition for writ of habeas corpus, withholding formal issuance of the writ. As in Mendoza v. Cross, 143 So.3d 1155 (Fla. 3d DCA 2014), we direct the trial court to conduct an expedited hearing at which it is to address whether there are conditions of release that will reasonably protect the community and assure the petitioner’s appearance. This opinion shall become effective immediately, notwithstanding the filing of any motion for rehearing.
Petition granted.